DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-15 are pending.
Claims 8-13 have been withdrawn.
Claims 1-7, 14 and 15 have been examined.
Applicant's election with traverse of Species I in the reply filed on 10/25/22 is acknowledged.  The traversal is on the ground(s) that examination of all of the species/inventions would not result in a serious burden on search and/or examination.  This is not found persuasive because each of the separate and distinct species provided have at least different support means for attachment to the vehicle potentially requiring searches in different classification areas and further consideration for each individual species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2, 6, 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the lower portion and the upper portion.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the first transverse portion” and “the second transverse portion.”  There is insufficient antecedent basis for these limitations in the claim. It will be assumed that this claim was intended to be dependent on claim 3 which provides antecedent basis and structure for these limitations.
Claim 6 additionally recites the limitations “the second pivoting position,” “the third pivoting position” and “the first imaginary plane.”  There is insufficient antecedent basis for these limitations in the claim, as well. Based on these recitations it would appear that claim 4 should depend from claim 3 and claim 6 should depend from claim 4 in order to provide proper antecedent basis.  Appropriate correction is required.
Claim 7 recites “the two receiving devices of the fastening device.”  There is insufficient antecedent basis for this limitation in the claims. 
Claim 7 additionally recites “a fastening element, wherein the fastening elements comprise arm elements.”  It is unclear whether “a fastening element” is the same or different from “a fastening element” of claim 1. The claim goes on to recite “the fastening elements” which also lacks proper antecedent basis for a plurality of fastening elements.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zoell (US 2009/0058151).  Zoell discloses a seat arrangement for a means of transport (fig. 1: 1), in particular for a means of passenger transport, wherein the seat arrangement can be arranged on the means of transport by means of a fastening device (fig. 1: 2), wherein the seat arrangement is intended and suitable for providing a sitting position at standing height (as shown in fig. 5), wherein the seat arrangement comprises at least one frame element (fig. 1: 11, support bar for the cushion), which is arranged on the fastening device by means of at least one mounting shaft (fig. 1: any of the upper movable shafts 13), wherein at least one mounting shaft is received in at least one receiving device of the fastening device (fig. 1: the lowest movable mounting shaft 13 is fit into the lowest receiving device 16, as shown in fig. 21), wherein the at least one receiving device is arranged on a fastening element which is configured as an arm element extending along a height axis (the lowest receiving device 16 is arranged on an arm 13 extending in a stationary manner from the upper surface of fastening device 2).
As concerns claim 4, Zoell discloses wherein the at least one frame element can be pivoted relative to the fastening device about a pivot axis extending along a width axis (each element 11 is pivotable about an axis extending the width direction), wherein the at least one frame element is pivotable into at least two pivoting positions, wherein the at least one frame element is pivotable into three pivoting positions, wherein the at least one frame element is pivotable into a first pivoting position, wherein at least one frame element extends substantially perpendicular to an imaginary plane which extends parallel to the floor of the means of transport in the first pivoting position, wherein at least one frame element is pivotable into a second pivoting position, which is inclined relative to the first pivoting position by an angle of inclination, wherein at least one frame element is pivotable into a third pivoting position, which is inclined relative to the first pivoting position by an angle of inclination, wherein at least one frame element is inclined in directions opposite along a depth axis in the second pivoting position and the third pivoting position, wherein the angle of inclination and the angle of inclination preferably have the same amount (figs. 2-5 show that the frame elements 11 are pivotable into each of the positions described). 
	As concerns claim 7, as best understood, Zoell discloses wherein the seat arrangement only comprises on frame element (fig. 14) which is arranged on the fastening device, wherein the frame element is arranged between two receiving devices (as shown in fig. 21) of the fastening device, wherein each of the receiving devices is arranged on the fastening element.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoell.  Zoell discloses wherein the at least one frame element (fig. 1: 11) comprises an upper region for supporting the back and at least one seat region (fig. 1: there is an upper and lower frame element 11 for supporting the back and the seat).  Zoell does not expressly teach wherein the seat region in arranged at a height between 40 and 150cm, however, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention to adjust the seat region to be within this range in order to provide the desired seat height and support. 

Claim(s) 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zoell in view of JP 3586300.  Zoell does not teach wherein the seat arrangement is used in a means of passenger transport.  However, JP 3586300 (fig. 2) teaches a similar device for sitting in a standing position used in passenger transports.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to use the seating arrangement of Zoell in a passenger transport in order to provide the same comfort on public transportion.	
As concerns claim 15, Zoell, as modified, teaches wherein at least one seat arrangement is arranged on the means of transport in a stationary manner or displaceable by means of a guide device (Zoell, fig. 1 shows a stationary seat and fig. 16 shows a displaceable one by means of a guide device).

Allowable Subject Matter
Claim 3 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference of Zoell fails to teach wherein the frame element is formed of an upper and lower frame element with the lower portion having two transverse portions which forms the seat region and is integrally connected with the upper portion, or wherein only one mounting shaft is provided.  Further, there is no teaching, suggestion or motivation to modify the prior art absent hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636